PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/981,610
Filing Date: 28 Dec 2015
Appellant(s): Lubczynski et al.



__________________
Gianni Minutoli (Reg. No. 41,198)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts that the claims does not recite a mental process because identifying one or more errors requires accessing computer memory by the error check engine for traverse a plurality of error rules.
Examiner disagrees.  First of all, there may not be any errors identified during payroll tax preparation which renders the error processing steps of claim 28 optional.  Second, Appellant has pointedly failed to establish why the steps of claim 28 cannot be performed mentally or using pencil and paper.  
FIG. 9B illustrates an error graph 156 for identifying an error caused by a mismatch between a selection of the social security/Medicare exempt box selected and the reporting of actual social security/Medicare wages in preparing IRS Form 944 for 2015.  Examiner notes that this error detection requires nothing more than a knowledge of the relevant IRS rules that requires no amounts in Lines 4a-4d if exempt box is selected and a visual examination of IRS Form 944 to find out whether Social Security/Medicare Exempt Box is checked and whether Social Security/Medicare is reported.  To suggest therefore, that this simple mental and visual step requires computer memory, is not persuasive.
See Revised Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance  in the mind but for the recitation of 
Appellant asserts that to block entry of invalid date that does not conform to an applicable error rules, the error check engine must check the data entered by the user against the plurality of error rules and communicate the identifier to the UI controller in real time; and that humans cannot check error rules at this speed.
This is unpersuasive because a) the claims do not specify any particular speed or speed range that humans cannot reach, and b) replacing human activity with computers is not sufficient methods of human activity into patent eligible invention.  See Credit Acceptance v. Westlake Services, (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”);
Appellant asserts that claim 28 does not recite fundamental economic concept or managing interactions between people because although preparing tax forms and paying taxes are human activities, the claims as a whole recited specific improvement to the user interface.  Appellant asserts that the UI controller prevents entry of invalid data thereby reducing number of errors; with less errors, the error check engine can more 
Examiner finds the above assertions unpersuasive.
First, payroll tax preparation is part of the requirement of employers to comply with IRS rules and regulations and constitutes legal and commercial responsibilities of every employer.  Therefore, there can be little doubt that payroll tax preparation falls under the abstract idea grouping of Certain Methods of Organizing Human Activity.  Second, as already noted above, there may not be any errors during payroll tax preparation.  Identifying errors is contingent on there being actual errors in the tax preparation process – which may never take place.  In other words, the condition precedent may never be satisfied.  Third, under BRI, in order to practice the independent claim, only one person’s payroll tax computation is required – which is clearly not computationally intensive.  Fourth, courts have consistently held that improved speed or efficiency inherent with applying an abstract idea on a computer are not sufficient to demonstrate an inventive concept.
See OIP Techs v. Amazon.com (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2017), (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept.”); Alice (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions is not an inventive concept”); Mayo (“simply appending conventional steps, 
Appellant asserts that similar to Example 42 of 2019 Patent Examiner Guidance Examples, claims 28, 37 and 46 include additional elements that integrate the abstract idea into a practical application.
Examiner disagrees.
There is very little similarity between the facts of Example 42 and the present claims.  Claim 1 of Example 42 is shown to improve the art by allowing remote users to share real time information in standardized formats regardless of the input format.  In contrast, claims 28, 37 and 46 describe the human process of identifying possible errors in payroll tax preparation, creating and traversing error graphs, generating narrative expression for errors, etc.  As noted before, this is merely carrying out the clerical operation of tax preparation on a computer.  The present claims do not improve the art of payroll tax preparation.  Hence, Example 42 does not apply here.
Appellant asserts that claim 28 recites an improved user interface that improves the functioning of a computer by blocking user entry and thus increasing the accuracy of electronic tax forms.
Examiner disagrees.
The only section of the Specification where blocking entry is mentioned is:
The error check engine 150 can identify errors on a field level or entry level as the data is being accessed and/or input into the payroll system 40. Thus, it does not have to be executed on an entire payroll tax form.  Moreover, the error check engine 150 can check for errors using the error rules in the schema error module 152 as the data is being input, such as being typed in by a user.  In such case, the error check engine 150 and/or UI manager 82 can be configured to block entry of invalid data or display an error message when a user attempts to enter data which does not conform to the applicable error rule.”)
Based on the above disclosure, the Specification merely states that the error check engine or UI manager can be configured to block entry of invalid data but nowhere does it spell out how this ‘block entry’ function is achieved.  The limitation of “block entry of invalid data that does not conform to an applicable error rule into the plurality of data fields” is phrased in result-oriented language lacking in any technical detail about the mechanism for preventing user entry.  This is merely claiming the result and not the manner in which the result is accomplished.  In the absence of any explanation this is merely result focused and abstract.
The hallmark of eligibility in GUI cases is the recitation of a specific GUI element with a defined functionality.  Such hallmark is missing from the claims here.  The user interface, in the current invention, has been described only generically in the Specification and is devoid of specific functionality.  There are no specific user interfaces disclosed in the Figures that can support Appellant’s assertion that it improves the functioning of the computer.  Unlike the small interface for mobile devices as in Core Wireless, there is no equivalent interface that conveys information with reduced display.

In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.  Similarly here, the claimed invention is directed to identify any possible errors, block entry of invalid data, display natural language explanation of errors, provide recommendations for correcting errors in order to facilitate payroll tax preparation.  In other words, the claimed steps help improve the payroll tax preparation by identifying possible errors, if any.  The invention is directed to information presentation.  It has nothing to do with improvement of computers or technology.  The computer is not the subject of the invention, nor the focus of claims, but rather a tool used in the service of determining possible errors in payroll tax preparing.  The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.
Appellant also analogizes the claims to Example 37 of the 2019 Patent Examiner Guidance Examples.
Examiner finds them unpersuasive.
Claims 1 and 2 of Example 37 are readily distinguished.  Claim 1 of Example 37 is shown to integrate into a practical application the mental process of determining the 
Appellant also analogizes the claims to Example 35 of the 2019 Patent Examiner Guidance Examples.
Examiner finds this unpersuasive.
Fraud by impersonation at the ATM is always a security threat.  Claim 2 of Example 35 aims to solve this by employing a sequence of nonconventional technical steps.  Whereas the conventional verification process at an ATM involved entering a PIN, the limitations of Claim 2 depart from this conventional process by having the ATM generate random code, the mobile device generating an image with encrypted code data in response to random code and then making the determination on whether 
It is difficult to see how the present claims could bear any semblance of similarity whatsoever to Example 35.  The current claims do not describe any problems similar to ATM fraud.  There is no risk of impersonation during payroll tax preparation that the Appellant has identified.  Nor do the claims describe any technical steps such as generating an image with encrypted code data to overcome fraudulent impersonators.  The only technological element recited in the claims is the computer.  The only purpose that the computers are used for in the current claims is to read data and identify possible errors (which may not exist).
As in Electric Power, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.  The claims do not describe any inventive means of achieving the results of generating narrative expression of errors or improving machine learning.  Merely requiring the selection and manipulation of information to provide a humanly comprehensible amount of information useful for payroll tax preparation, by itself does not transform the otherwise abstract processes of information collection and analysis.
For the above reasons, it is believed that the rejections should be sustained.


/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693  

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.